Citation Nr: 0530442	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision that, in part, 
denied service connection for tinnitus.  The veteran timely 
appealed.

In February 2003, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In February 2004, the Board remanded the matter for 
additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent evidence weighs against a finding that the 
veteran's current tinnitus is medically related to noise 
exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met in 
the instant case.  

Through the June 2002 statement of the case (SOC), the June 
2004 supplemental (SOC), and the November 2001 and February 
2004 letters, the RO notified the veteran of the legal 
criteria governing the claim (to include the three criteria 
for establishing service connection), the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim for service connection.  After 
each, the veteran and his representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

VA's November 2001 and February 2004 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence will be obtained by the claimant 
and which evidence will be obtained by VA.  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The letters requested that the veteran 
provide the names and addresses of medical providers, the 
time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.

The November 2001 and February 2004 letters asked him if he 
had any additional evidence to submit, and thereby put him on 
notice to submit information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Board finds that the lack of pre-
adjudication notice in this matter has not, in any way, 
prejudiced the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.

The RO issued the November 2001 letter, notifying the veteran 
of the VCAA duties to notify and assist, setting forth the 
criteria for service connection, and soliciting information 
and evidence from the veteran.  The letter was provided to 
the veteran before the initial adverse decision, and VA has 
since afforded the veteran well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, VA has obtained copies of 
the veteran's service medical records and private medical 
records, and the veteran has been afforded necessary 
examinations.  The veteran also has been given opportunities 
to submit and/or identify evidence to support his claim.  In 
November 2001, the veteran's representative indicated that 
all treatment records had previously been submitted.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance is not required.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends that his exposure to noise, while 
serving in an artillery unit in service, caused tinnitus.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records include a notation of defective 
hearing at the time of the veteran's pre-induction 
examination in July 1969.  The Board notes, however, that 
there are neither manifestations nor complaints, nor findings 
of either tinnitus or of ringing in the ears during service.

The post-service medical records include an audiological 
evaluation in July 2000, in which the veteran reported a 
hearing loss since military service and some occupational 
noise exposure over the years in a tool and dye shop, but 
that he currently worked in a quiet office.  The veteran also 
reported having tinnitus, especially during the past five 
years, described as a steady ringing.  The physician noted 
that the veteran's tinnitus affected both ears and became 
worse over the past five or ten years.  The tinnitus 
fluctuated somewhat at times, depending on background noise 
and activity.

During a December 2001 VA examination, the veteran reported 
his tinnitus as starting about ten years ago.  He described 
the tinnitus as a constant, high-pitched tone.  The veteran 
reported exposure to hazardous noise in service, such as 
artillery, and that he was assigned to an artillery 
battalion.  His post-service employment, until 12 years ago, 
included work in a tool and dye service (with hearing 
protection); afterward, the veteran worked in supervision.  
The VA examiner diagnosed the veteran as having tinnitus.
 
In February 2003, the veteran testified that he served in an 
artillery unit of the Fifth Infantry Division, which was a 
self-propelled unit.  He testified that the unit fired 
artillery for 24 hours a day continuously for months until 
the operation ended.  The veteran also testified that he 
slept on the ground next to the Howitzers, and experienced 
ringing in his ears.  

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record of 
such incurrence exists.  In such a case a factual presumption 
arises that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required to 
establish service connection under § 1154.  Wade v. West, 11 
Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board notes that the veteran's claims file underwent 
review in February 2004 by a certified VA audiologist, 
specifically for the purpose of ascertaining whether the 
veteran's current tinnitus was due to noise exposure in 
service.  The VA audiologist specifically noted that the 
veteran reported no symptoms of tinnitus in service, and that 
the veteran's hearing was shown to be within normal limits at 
the time of separation.  Moreover, the veteran had reported 
the onset of his current tinnitus as approximately ten years 
prior to his VA examination in December 2001.  Based on these 
factors, and noting that the veteran also had a history of 
noise exposure post-service, the VA audiologist opined that 
the veteran's current tinnitus was not likely due to his time 
in service.

Although the veteran has testified to the ringing of his ears 
in service, he is a layperson, and lacks the requisite 
medical knowledge to provide a probative opinion on a medical 
matter, such as whether his current disability is, in fact, 
medically related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the veteran's assertions 
cannot be considered competent medical evidence of a nexus 
between his current tinnitus and noise exposure in service.

Because there is no competent medical evidence linking the 
veteran's tinnitus to service, the weight of the evidence is 
against the claim.  As the weight of the competent evidence 
is against the claim, the benefit-of-the-doubt doubt is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; 


Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, 
the claim of service connection for tinnitus must be denied.


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


